DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 02/27/2021, 03/23/2022 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 09/23/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
05.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

06.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


07.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (US PGPub 2009/0030915), hereinafter “Winter”, in view of Roytman (US Patent 8,209,702), hereinafter “Roytman”
	Consider claim 1, Winter discloses a system for providing parallel calculation within a multidimensional database (abstract) comprising:
	a multidimensional database for storing data associated with a plurality of dimensions, and a computing device having a processor executing instructions that cause the processor to (paragraph [0119], a database, processor, and a computer are used for calculations):
	determine a set of task dimensions for an operation on the multidimensional database (paragraphs [0032], [0040], [0043], [0067], dimensions for an operation in a multidimensional database are determined)
	generate a plurality of tasks for the operation based on the set of task dimensions (paragraphs [0040] – [0043], a query is processed, which includes performing operations on the data in different dimensions);
	identify a non-participating dimension in the set of task dimensions based on the plurality of tasks (paragraphs [0104], [0106], non-participating dimensions are determined for the operations);
	determine a plurality of task levels based on the plurality of tasks and the non-participating dimension, each task level including a set of tasks (paragraphs [0032], [0040], participating levels are determined for the slice in order for the operations to be performed, whereby non-participating dimensions are calculated based on the operations);
	execute the plurality of tasks levels (paragraphs [0043], [0106], the tasks for a query are executed).
	However, Winter does not specifically teach that the tasks are executed in parallel for each level.
	In the same field of endeavor, Roytman discloses a system comprising:
	execute the plurality of tasks hierarchically, wherein tasks of each task level of the plurality of task levels are executed in parallel (column 7 lines 24 – 31, column 10 lines 20 – 44, tasks are executing based on their level in the hierarchy, such that the tasks for a particular level are executed in parallel).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate parallel execution of tasks for a level in a hierarchy taught by Roytman into the processing of an operation in a multidimensional database for the purpose of allowing faster execution of tasks by being able to process tasks across a hierarchical level at the same time.
	Consider claim 2, and as applied to claim 1 above, Winter discloses a system comprising:
	a task dimension comprises a sparse dimension of the multidimensional database (paragraphs [0032], [0040], [0043], [0067], an operation can include only data that is lowly populated in a particular participating dimensions).
	Consider claim 3, and as applied to claim 1 above, Winter discloses a system comprising:
	members of the task dimensions define data blocks of the multidimensional database and a task of the plurality of tasks calculates a data block associated with a combination of members from the task dimensions (paragraphs [0064], [0074], block of data are determined for the multidimensional data, such that the tasks are associated with the data values).
	Consider claim 4, and as applied to claim 1 above, Roytman discloses a system comprising:
	the plurality of task levels includes a first task level that includes a first set of tasks determined to have no dependencies on other tasks and tasks associated with members of the non-participating dimension (column 2 lines 45 – 64, column 14 lines 30 – 61, tasks that are for a level are determined to be either dependent or independent, which allows for a level in the hierarchy to be for only tasks that do not have dependencies on other tasks).
	Consider claim 5, and as applied to claim 4 above, Winter discloses a system comprising:
	the non-participating dimension does not participate in calculations associated with the plurality of tasks (paragraphs [0032], [0040], participating levels are determined for the slice in order for the operations to be performed), and wherein tasks associated with the non-participating dimension includes dense calculations (paragraphs [0043], [0067], the operations only include data that is highly populated in the non-participating dimensions).
	Consider claim 6, and as applied to claim 4 above, Roytman discloses a system comprising:
	the plurality of task levels includes a second task level that includes a second set of tasks determined to have dependencies of the first set of tasks (column 2 lines 45 – 64, column 14 lines 30 – 61, tasks that are for a particular level are determined to be dependent on other tasks);
	tasks included in the second tasks level are executed in parallel after execution of the first task level (column 14 lines 16 – 61, tasks for a level that are determined to be dependent on tasks from a previous level are executed after the previous tasks level is executed, which is done through parallel execution).
	Consider claim 7, and as applied to claim 1 above, Winter discloses a system comprising:
	the tasks associated with members of the nonparticipating dimensions include a task for each member of the non-participating dimensions in association with identical members of other task dimensions (paragraphs [0073], [0102] – [0104], an order for the calculation operations is determined based on the dependencies of the non-participating dimensions).
	Claims 8 – 14 and 15 – 20 recite the same claim limitations found in claims 1 – 7.  The only difference is claims 8 – 14 recite a method and claims 15 – 20 recite a non-transitory computer-readable storage medium, whereas claims 1 – 7 recite a system.  However, since identical (or nearly identical) claim limitations are being claimed in claims 8 – 20, these claims are rejected under the same rationale as that provided with respect to claims 1 – 7.

Relevant Prior Art Directed to State of Art
08.	Christensen et al. (US PGPub 2011/0276966) disclose a method of managing task dependencies within a data processing system.  The dependencies of the tasks are managed in order to allow for parallel processing of the tasks, which allows for an increase in the speed in which the tasks are processed by the system.

Conclusion
09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 28, 2022